Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 112
2.	Claims 13, and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Although the claims recite the use of an octave that comprises a horizontal arrangement. This recitation is not found in the specification.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 13, and 15-19 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon) without, significantly more. The claims recite a music notation sheet with printed indicia and a means for teaching music.
	The process of providing a  musical notation and instrument system comprising: (a) a color coded musical notation sheet comprising: (i) multiple note symbols having different colors, wherein each of the different symbol colors corresponds to a different note in an octave and each note in the octave has a different color: and (ii) at least one chord indicator symbol corresponding to multiple notes in the octave comprising a horizontal arrangement of at least two colors substantially the same as at least two of the different note symbol colors; and (b) a musical instrument comprising selected portions, wherein each of the selected portions is identified by an instrument color substantially the same as the symbol color of a corresponding one of the note symbols is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic musical components; i.e. the musical instrument. For example, but for the musical instrument, nothing in the claims precludes the step from practically being performed in the mind. The claims encompass a person identifying and thinking about colored notes and symbols and playing a  musical instrument using the colors. If a claim limitation, under its broader reasonable interpretation, covers performance of the limitation in the mind but for the recitation a generic component, the notation system  including the colors on the musical instrument and the colors on the sheet then it falls within the “Mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application. In particular, the claims recite no additional elements implemented by a computer or processor that implements the identified abstract idea. Thus, the applicant’s claims amount to no more than a printed sheet with colors and colored portion of a musical instrument, specifically a keyboard. Accordingly, the claim recites an abstract idea and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	The claims further recite specific octaves, a keyboard, keys, colors for the keys and symbols corresponding to specific octaves. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea  into a practical application, the additional elements of the key and the octaves are not more than mere instructions to be used by a user. The “system” is not a practical application and the sheet is not a technical improvement. Mere instructions to apply an exception using a sheet and an instrument cannot provide an inventive concept (significantly more). 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 13, 15-19, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2009031162A2 in view of Epstein and Kestenbaum.
WO2009031162A2 discloses the use of a musical notation and instrument system comprising (a)  a color coded musical notation sheet (105) comprising:  (i) multiple note symbols having different colors (page 18, lines 1-5), wherein each of the symbol colors corresponds to a notes in an octave (page 11, lines 18-25; page 8, lines 24-25; page 9,  lines 5 and 6); and (b) a musical instrument comprising selected portions, wherein each of the selected portions is identified by an instrument color substantially the same as the symbol color of a corresponding one of the note symbols; wherein the multiple notes in the octave are selected from natural notes in the octave (page 11, lines 16-25); a musical instrument comprising selected portions, wherein each of the selected portions is identified by an instrument color substantially the same as the symbol color of a corresponding one of the note symbols (page 13, lines 13- lines 23; figure 3). WO2009031162A2 further discloses wherein the selected portions of the keyboard comprise natural keys displaying the instrument colors (page 13, lines 27- 29).  WO2009031162A2 further discloses wherein the musical instrument comprises a keyboard including keys that are movable when struck by a user.Although WO2009031162A2 discloses the use of colors to represent octaves,        WO2009031162A2 does not disclose the use of a different color for each octave.  
Epstein discloses a different color for each of the musical notes within a given octave (see claim 3).
WO2009031162A2 and Epstein do not disclose the use of chord indicators.
Kestenbaum discloses the use of at least one chord indicator symbol (see figure 3) corresponding to multiple notes in the octave (paragraph 0019), with at least one directional indicator symbol corresponding (see figure 3) to a flat or sharp note in the octave (see paragraph 0056).  Kestenbaum further discloses a keyboard and the at least one directional indicator symbol corresponds to a black key of the keyboard (see figure 3) wherein the instrument colors are displayed on the natural keys in the form of colored stickers covering at least a portion of each of the natural keys (paragraphs 55 & 56);  wherein the color coded musical notation sheet further comprises at least one chord indicator symbol corresponding to at least two of the natural notes in the octave, and the cord indicator symbol comprises a color substantially the same as one of the instrument colors (paragraph 0054). Kestenbaum further discloses that different colors representing different natural notes is conventional and well known in the art (see paragraph 0005).
WO2009031162A2, Kestenbaum, and Epstein do not disclose the use of a specific arrangement.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as disclosed by WO2009031162A2 to include the colors representing octaves, the specific colors as recited in Epstein, and the directional indicators as disclosed by Kestenbaum and the symbol and octave arrangement as recited by the applicant in order to provide a learning device that uses colors to match notes and musical instrument components since “we have long held that if a limitation claims (a) printed matter that (b) is not functionally or structurally related to the physical substrate holding the printed matter, it does not lend any patentable weight to the patentability analysis.” In re Distefano, 808 F.3d 845, 848 (Fed. Cir. 2015). Colors printed on musical instruments and sheet paper is conventional and well known in the art. Furthermore, to place a single color, multiple colors, symbols, and/or numbers on notes, chords and octaves on musical instruments and  a corresponding sheet of music is a conventional and a well-known method of teaching music.

Response to Arguments
6.	Applicant's arguments filed 12/7/21 have been fully considered but they are not persuasive. Regarding the applicant’s arguments that WO2009031162A2 does not provide a different color symbol for each different note in an octave. Epstein discloses a different color for each of the musical notes within a given octave (see claim 3). WO2009031162A2 discloses the use of a musical notation and instrument system comprising (a)    a color coded musical notation sheet (105) comprising:  (i) multiple note symbols having different colors, wherein each of the different symbol colors corresponds to a notes in an octave (column 11, lines 18-25); and (b) a musical instrument comprising selected portions, wherein each of the selected portions is identified by an instrument color substantially the same as the symbol color of a corresponding one of the note symbols; wherein the multiple notes in the octave are selected from natural notes in the octave (column 11, lines 18-25); a musical instrument comprising selected portions, wherein each of the selected portions is identified by an instrument color substantially the same as the symbol color of a corresponding one of the note symbols. WO2009031162A2 further discloses wherein the selected portions of the keyboard comprise natural keys displaying the instrument colors (page 13, line 29).  WO2009031162A2 wherein the musical instrument comprises a keyboard including keys that are movable when struck by a user. WO2009031162A2 clearly discloses that his colors serve the purpose of coloring one or more octaves (page 8, lines 24 and 25 column 9, lines 5 and 6). Since, WO2009031162A2 discloses on page 8, lines 24 and 25; page 9, lines 5 and 6 that his colors serve the purpose of coloring  one or more octaves the examiner disagrees with the applicant arguments  that all arguments within a given octave appear as the same color.  In response to the applicant's argument that the Kestenbaum reference teaches away from WO2009031162A2, the examiner disagrees that there is no motivation to combine the references, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case Kestenbaum discloses the use of different colors to represent different notes in and octave and WO2009031162A2 discloses coloring one or more colors corresponding to the octaves. The choice to use one color or several colors is based on a user’s choice and is a matter or deign choice. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (sheets that include element numbers and lead lines) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, colors printed on musical instruments and sheet paper is conventional and well known in the art as disclosed in the cited patents below. Placing a single color, multiple colors, symbols, and/or  numbers on notes, chords, and octaves along with a colored sheet of musical is conventional and a well-known method of teaching music.
	Regarding the applicant’s arguments regarding the 101 rejection, the examiner has added additional steps. However, the rejection is maintained. The musical instrument is recited in the claims, but for the musical instrument, nothing in the claims precludes the step from practically being performed in the mind. The claims encompass a person identifying and thinking about colored notes and symbols and playing a  musical instrument using the colors. If a claim limitation, under its broader reasonable interpretation, covers performance of the limitation in the mind but for the recitation a generic component, the notation system  including the colors on the musical instrument and the colors on the sheet then it falls within the “Mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application. In particular, the claims recite no additional elements implemented by a computer or processor that implements the identified abstract idea. Thus, the applicant’s claims amount to no more than a printed sheet with colors and colored portion of a musical instrument, specifically a keyboard. Accordingly, the claim recites an abstract idea and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	The claims further recite specific octaves, a keyboard, keys, colors for the keys and symbols corresponding to specific octaves. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea  into a practical application, the additional elements of the key and the octaves are not more than mere instructions to be used by a user. The “system” is not a practical application and the sheet is not a technical improvement. Mere instructions to apply an exception using a sheet and an instrument cannot provide an inventive concept (significantly more). 

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ua-Aphithorn discloses the use of a notation system different colors represent different notes in different octaves  (paragraphs 0007, 0018, 0019; figure 3b). KR102176976B1  discloses the use of a set  for teaching piano with a colored key having a different color for each note in an octave (abstract). 


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-2067.  The examiner can normally be reached on 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837